 
Exhibit 10.10.2.1
 
[EXECUTION COPY]
 
LIMITED WAIVER AGREEMENT
 
THIS LIMITED WAIVER AGREEMENT (this “Waiver”), dated as of March 11, 2009, is
made among (i) BUILDING MATERIALS HOLDING CORPORATION, a Delaware corporation
(“Holdings”), as borrower, (ii) BMC WEST CORPORATION, a Delaware corporation
(the “Company”), and certain other affiliates of Holdings, as guarantors,
(iii) the Lenders party to the Credit Agreement referenced below, and (iv) WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as the L/C Issuer, the
Swingline Lender and the administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).
 
A.           WHEREAS, Holdings, the Company and the other Guarantors, the
Lenders and the Administrative Agent are parties to a Second Amended and
Restated Credit Agreement, dated as of November 10, 2006, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of February 29, 2008, and that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of September 30, 2008 (as so amended and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
 
B.           WHEREAS, by written notice dated February 26, 2009 (the “Notice
Letter”), Holdings has notified the Administrative Agent of certain potential or
actual Defaults under Section 8.19(b) of the Credit Agreement as more
specifically described in such Notice Letter, a copy of which is attached hereto
as Exhibit A (such Defaults specified in the Notice Letter, the “Specified
Defaults”).
 
C.           WHEREAS, as a result of such Specified Defaults, (i) Holdings may
be unable to request additional Credit Extensions under the Credit Agreement,
inasmuch as Holdings may be unable to satisfy the conditions precedent to such
Credit Extensions under Section 5.03 of the Credit Agreement, and (ii) Holdings
may be unable to dispose of assets as may otherwise be permitted under Section
8.02(h) of the Credit Agreement, inasmuch as clause (i) of such Section 8.02(h)
requires that at the time of any such disposition no Event of Default shall
exist.
 
D.           WHEREAS, Holdings has requested that the Majority Lenders agree to
a limited waiver until April 15, 2009, of (i) the conditions precedent to
additional Credit Extensions set forth in Sections 5.03(b), 5.03(c) and 5.03(d),
so that, subject to availability under the Borrowing Base, Holdings may continue
to have access to Revolving Loans of up to a maximum aggregate principal amount
of $20,000,000, notwithstanding the existence of the Specified Defaults, and
(ii) the requirement under clause (i) of Section 8.02(h) that no Event of
Default shall exist at the time of any disposition otherwise permitted under
such Section 8.02(h) so that Holdings may continue to pursue asset sales,
notwithstanding the existence of the Specified Defaults, the proceeds of which
shall be applied to prepay the Term B Loans in accordance with Section
2.08(a)(iii) of the Credit Agreement, in each case, pending further discussions
with the Administrative Agent and the Lenders regarding the Specified Defaults.
 
E.           WHEREAS, the Majority Lenders have agreed to such request, subject
to the terms and conditions hereof.
 

--------------------------------------------------------------------------------


 
Accordingly, the parties hereto agree as follows:
 
SECTION 1  Definitions; Interpretation.
 
(a)           Terms Defined in Credit Agreement.  All capitalized terms used in
this Waiver (including in the preamble and recitals hereof) and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
 
(b)           Interpretation.  The rules of interpretation set forth in
Section 1.02 of the Credit Agreement shall be applicable to this Waiver and are
incorporated herein by this reference.
 
SECTION 2  Limited Waiver.
 
(a)           Subject to the terms and conditions of this Waiver, the Majority
Lenders hereby temporarily waive (i) the requirements of Section 8.02(h)(i) of
the Credit Agreement, (ii) the requirements of Section 8.19(b) of the Credit
Agreement for the month ended February 28, 2009, and the month ending March 31,
2009, (iii) the requirements of Sections 5.03(b), 5.03(c) and 5.03(d) of the
Credit Agreement with respect to additional Revolving Loans requested by
Holdings on or after the Effective Date (as defined in Section 3 below), (iv)
the certifications required under paragraphs (b) and (c) of any Notice of
Borrowing with respect to additional Revolving Loans requested by Holdings on or
after the Effective Date (as defined in Section 3 below), in the case of each of
the preceding clauses (i), (ii), (iii) and (iv), insofar as such requirements or
certifications cannot be satisfied due solely to the occurrence of the Specified
Defaults, and (v) the right to exercise default remedies pursuant to the Loan
Documents or applicable law arising solely as a result of the existence of the
Specified Defaults; provided, that (1) such temporary waiver shall terminate on
the earlier to occur of (A) the occurrence of an Event of Default (other than
the Specified Defaults) and (B) 5:00 p.m. (Pacific time) on April 15, 2009 (the
earliest to occur of (A) and (B), the “Waiver Termination Date”), and (2) the
Effective Amount of all Revolving Loans shall not exceed $20,000,000 in the
aggregate at any time outstanding, subject to availability under the Borrowing
Base.
 
(b)           References Within Credit Agreement.  Each reference in the Credit
Agreement to “this Agreement” and the words “hereof,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Credit Agreement as
supplemented by this Waiver.
 
SECTION 3  Conditions of Effectiveness.  The effectiveness of Section 2 of this
Waiver shall be subject to the satisfaction of each of the following conditions
precedent (the date on which such conditions are satisfied, the “Effective
Date”):
 
(a)           Execution.  The Administrative Agent shall have received (i) from
Holdings, the Company and each other Guarantor a duly executed original of this
Waiver (or, if elected by the Administrative Agent, a facsimile or PDF copy of
such executed Waiver), and (ii) from the Majority Lenders duly executed original
written consents to this Waiver (or, if elected by the Administrative Agent,
facsimile or PDF copies of such executed consents) authorizing the
Administrative Agent to execute and deliver this Waiver on the Majority Lenders’
behalf.
 
2

--------------------------------------------------------------------------------


(b)           Fees and Expenses.  Holdings shall have paid (i) the Waiver Fee
referenced below, and (2) all invoiced costs and expenses then due in accordance
with Section 7(d) of this Waiver.
 
(c)           Additional Closing Documents and Actions.  The Administrative
Agent shall have received the following, in form and substance satisfactory to
it: a certificate of a Responsible Officer of Holdings and the Company, stating
that (i) the representations and warranties contained in Section 4 of this
Waiver are true and correct on and as of the Effective Date, and (ii) on and as
of the Effective Date, no Default shall have occurred and be continuing other
than the Specified Defaults.
 
(d)           Representations and Warranties; No Default.  On the Effective
Date (i) the representations and warranties contained in Section 4 of this
Waiver shall be true and correct on and as of the Effective Date as though made
on and as of such date; and (ii) no Default shall have occurred and be
continuing other than the Specified Defaults.
 
(e)           Additional Documents.  The Administrative Agent shall have
received, in form and substance satisfactory to it, such additional approvals,
opinions, documents and other information as the Administrative Agent or the
Majority Lenders (through the Administrative Agent) may reasonably request.
 
SECTION 4  Representations and Warranties.  To induce the Lenders to enter into
this Waiver, Holdings, the Company and each other Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders that all
representations and warranties made by each such Person in Article VI of the
Credit Agreement and in the other Loan Documents are true and correct on and as
of the date hereof, except for any inaccuracy of the representations and
warranties in Section 6.06 or Section 6.11(b) resulting from the existence of
the Specified Defaults.  For the purposes of this Section 4, (i) each reference
in Article VI of the Credit Agreement to “this Agreement,” and the words
“hereof,” “herein,” “hereunder,” or words of like import in such Article, shall
mean and be a reference to the Credit Agreement as supplemented by this Waiver,
and each reference in such Article to “the Loan Documents” shall mean and be a
reference to the Loan Documents as supplemented as contemplated hereby,
(ii) Section 6.11 of the Credit Agreement shall be deemed instead to refer to
the last day of the most recent fiscal quarter and fiscal year for which
financial statements have then been delivered, and (iii) any representations and
warranties which relate solely to an earlier date shall not be deemed confirmed
and restated as of the date hereof (provided that such representations and
warranties shall be true and correct as of such earlier date).
 
SECTION 5  Waiver Fee.  Holdings shall pay to Administrative Agent, for the
account of each Lender that approves this Waiver, a waiver fee in the amount of
(x) 10 basis points multiplied by (y) (1) the Revolving Commitment plus (2) the
outstanding principal amount of Term B Loans of each such Lender that approves
this Waiver (the “Waiver Fee”).  Such Waiver Fee shall be fully earned on the
Effective Date and shall be paid only to those Lenders that approve this Waiver
by returning to the Administrative Agent a written consent to this Waiver by no
later than 5:00 p.m. New York time on March 11, 2009.
 
3

--------------------------------------------------------------------------------


 
SECTION 6  Reaffirmation of Liens and Guarantees.
 
(a)           Each Loan Party hereby reaffirms that the Liens granted to the
Administrative Agent, for itself and on behalf of and for the ratable benefit of
the other Secured Parties, under the Security Agreement and the other Collateral
Documents remain in full force and effect and constitute, and shall constitute
on and after the Effective Date, valid and perfected Liens on the Collateral
(subject only to Permitted Liens) to secure the Secured Obligations.  As used
herein, “Secured Parties” and “Secured Obligations” shall have the meanings
given to such terms in the Security Agreement.
 
(b)           Each of the undersigned Guarantors, in its capacity as a
Guarantor, does hereby consent to this Waiver and to the documents and
agreements referred to herein, and nothing herein shall in any way limit any of
the terms or provisions of the Guaranty of such Guarantor or the Collateral
Documents executed by such Guarantor or any other Loan Document executed by such
Guarantor (as the same may be amended from time to time), all of which are
hereby ratified and affirmed in all respects.
 
SECTION 7  Miscellaneous.
 
(a)           Notice.  Subject to Section 11.07 of the Credit Agreement, the
Administrative Agent shall notify Holdings, the Company and the Lenders of the
occurrence of the Effective Date and promptly thereafter distribute to Holdings,
the Company and the Lenders copies of all documents delivered under Section 3 of
this Waiver.
 
(b)           Credit Agreement Otherwise Not Affected.  Except as expressly
waived pursuant hereto, the Credit Agreement and the other Loan Documents shall
remain unchanged and in full force and effect and are hereby ratified and
confirmed in all respects.  The Lenders’ and the Administrative Agent’s
execution and delivery of, or acceptance of, this Waiver and any other documents
and instruments in connection herewith (collectively, the “Waiver Documents”)
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future.
 
(c)           No Reliance.  Each of Holdings, the Company and each other
Guarantor hereby acknowledges and confirms to the Administrative Agent and the
Lenders that it is executing this Waiver and the other Waiver Documents on the
basis of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.
 
(d)           Costs and Expenses.  Holdings agrees to pay to the Administrative
Agent on demand the reasonable out-of-pocket costs and expenses of the
Administrative Agent, and the reasonable fees and disbursements of counsel to
the Administrative Agent, in connection with the negotiation, preparation,
execution and delivery of this Waiver and any other documents to be delivered in
connection herewith.
 
(e)           Binding Effect.  This Waiver shall be binding upon, inure to the
benefit of and be enforceable by Holdings, the Company and each other Guarantor,
the Administrative Agent and each Lender and their respective successors and
assigns.
 
4

--------------------------------------------------------------------------------


 
(f)            Governing Law.  THIS WAIVER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
 
(g)           Complete Agreement; Amendments.  This Waiver, together with the
other Waiver Documents and the other Loan Documents, contains the entire and
exclusive agreement of the parties hereto and thereto with reference to the
matters discussed herein and therein.  This Waiver supersedes all prior
commitments, drafts, communications, discussion and understandings, oral or
written, with respect thereto.  This Waiver may not be modified, amended or
otherwise altered except in accordance with the terms of Section 11.01 of the
Credit Agreement.
 
(h)           Severability. Whenever possible, each provision of this Waiver
shall be interpreted in such manner as to be effective and valid under all
applicable laws and regulations.  If, however, any provision of this Waiver
shall be prohibited by or invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Waiver, or the validity or effectiveness of such provision in
any other jurisdiction.
 
(i)           Counterparts.  This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.
 
(j)            Loan Documents.  This Waiver and the other Waiver Documents shall
constitute Loan Documents.
 
(k)           Reservation of Rights.  The Administrative Agent and the Lenders
continue to evaluate their response to the Specified Defaults, and, except as
specifically set forth in Section 2 above, nothing contained in this Waiver is
intended to or shall be construed as a waiver or forbearance of any of the
rights, remedies, and powers of the Administrative Agent or any Lender or
against the Borrower, any Guarantor or the Collateral, or a waiver of any
Defaults or Events of Default, whether specified herein or otherwise, as an
agreement to continue to make Credit Extensions to the Borrower under the Credit
Agreement except as specifically set forth in Section 2 above, or a consent to
any departure by the Borrower or any Guarantor from the express provisions of
the Credit Agreement and the other Loan Documents.  The Administrative Agent and
each Lender hereby expressly reserves all of its remedies, powers, rights, and
privileges under the Credit Agreement and the other Loan Documents, at law
(including under the Uniform Commercial Code), in equity, or otherwise.  Please
be advised that neither the Administrative Agent nor the Lenders has any
obligation to forbear from enforcing its rights and remedies with respect to any
Default or Event of Default, other than in respect of the Specified Defaults
(but then only until the Waiver Termination Date).  Any forbearance must be in
writing and agreed to by the Administrative Agent and the requisite Lenders.
 
[Signature Pages Follow]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Waiver, as of the
date first above written.
 

         
THE BORROWER
         
BUILDING MATERIALS HOLDING
CORPORATION
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President &
Chief Financial Officer
                   
THE GUARANTORS
         
BMC WEST CORPORATION
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President &
Chief Financial Officer
               
SELECTBUILD CONSTRUCTION, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President &
Chief Financial Officer
               
SELECTBUILD NORTHERN
CALIFORNIA, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
SELECTBUILD DISTRIBUTION, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
         

 
 
 
 
 
 
[SIGNATURE PAGE 1 TO LIMITED WAIVER AGREEMENT]

--------------------------------------------------------------------------------


 

         
C CONSTRUCTION, INC.
         
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
TWF CONSTRUCTION, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
H.N.R. FRAMING SYSTEMS INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
SELECTBUILD, L.P.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
         
SELECTBUILD SOUTHERN
CALIFORNIA, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
             
 
SELECTBUILD NEVADA, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
 

 
 
 
 
 
[SIGNATURE PAGE 2 TO LIMITED WAIVER AGREEMENT]

--------------------------------------------------------------------------------


 

       
SELECTBUILD ARIZONA, LLC
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
SELECTBUILD MID-ATLANTIC, LLC
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
         
SELECTBUILD FLORIDA, LLC
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
         
SELECTBUILD TRIM, LLC
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
                 
KBI STUCCO, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
 

 
 
 
 
 
[SIGNATURE PAGE 3 TO LIMITED WAIVER AGREEMENT]

--------------------------------------------------------------------------------


 

       
KBI WINDOWS, INC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
A-1 BUILDING COMPONENTS, LLC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
SELECTBUILD MECHANICAL, LLC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
               
SELECTBUILD ILLINOIS, LLC.
               
By
/s/ William M. Smartt
     
Name: William M. Smartt
     
Title: Senior Vice President
         

 
 
 
 
[SIGNATURE PAGE 4 TO LIMITED WAIVER AGREEMENT]

--------------------------------------------------------------------------------


 
 

 
THE ADMINISTRATIVE AGENT
         
WELLS FARGO BANK, NATIONAL
   
ASSOCIATION, as Administrative Agent
                   
By
/s/ Seth D. Moldoff
     
Name: Seth D. Moldoff
     
Title: Senior Vice President
 





 
 
 
 
 
 
 
 
 

 
[SIGNATURE PAGE 5 TO LIMITED WAIVER AGREEMENT]

--------------------------------------------------------------------------------


 


EXHIBIT A
 
Notice Letter
 
[Please see attached]
 
 
 

--------------------------------------------------------------------------------


BMHC
Four Embarcadero Center, Suite 3200
San Francisco, CA 94111


 
February 26, 2009


 
 Via Email and Messenger Delivery


 
Mr. Seth Moldoff, Senior Vice President
Wells Fargo Bank
MAC A0109-030
333 Market Street, 3rd Floor
San Francisco, CA 94105


 
Re: SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended to date, the
"Credit Agreement"; capitalized terms used herein and not otherwise defined are
used as defined in the Credit Agreement) entered into as of November 10, 2006,
by and among (i) BUILDING MATERIALS HOLDING CORPORATION ("Holdings"), as
borrower, (ii) BMC WEST CORPORATION (the "Company"), and certain other
affiliates of Holdings, as guarantors, (iii) the several financial institutions
from time to time party to the Credit Agreement (individually, a "Lender" and,
collectively, the "Lenders"), (iv) WELLS FARGO BANK, NATIONAL ASSOCIATION
("Wells Fargo"), as the L/C Issuer, the Swingline Lender, the administrative
agent for the Lenders (in such capacity, the "Administrative Agent")


 
Dear Mr. Moldoff:
 
Reference is made to Section 8.19(b) of the Credit Agreement (the "Financial
Covenant"). At this time, Holdings continues to finalize the closure of its
financial books for the month ended February 28, 2009. In connection therewith
it has become apparent to us that when that closure is completed, Holdings may
not be in compliance with the Financial Covenant for the period ended February
28, 2009. Without conceding that a Default has occurred at this time, we would
like to discuss with you and the other Lenders the possibility of relief from
the Financial Covenant for the period ended February 28, 2009, as well as
certain future periods, all as described in the presentation transmitted to you
contemporaneously herewith. In addition, notwithstanding any Default that occurs
in respect of the Financial Covenant for the period ended February 28, 2009 or
otherwise, we would request that the Lenders allow Holdings to continue to
request and obtain additional Credit Extensions under the Credit Agreement of up
to $20,000,000 in aggregate principal amount, pending negotiations with the
Lenders to amend the Credit Agreement to reflect current market conditions. In
that regard, we propose a forbearance period through April 15, 2009 during which
the Lenders would forbear from the exercise of default remedies, during which
time Holdings would have access to the above referenced Credit Extensions and
negotiations with the Lenders could be commenced and an amendment documented.
 

 
Very truly yours,
         
BUILDING MATERIALS HOLDING
CORPORATION
              By: /s/ William M. Smartt     Name:
William M. Smartt
    Title:
Senior Vice President and
Chief Financial Officer
 






 

--------------------------------------------------------------------------------

